Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-10, 12-16 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: transmitting, to a first base station, a first request message for radio access bearer (RAB) management: in response to a transmission of the first request message, receiving, from the first base station, a first response message for the RAB management, the first response message including information indicating whether an X2 handover is triggered; in case that the information indicates that the X2 handover is triggered; starting a timer associated with the RAB management; and performing, based on whether a second request message for path switching is received from a second base station before the timer expires, a procedure for the RAB management with the second base station, as substantially recited in independent claims 1 and 9, where claim 9 is directed towards the MME that corresponds to the method described in claim 1. These limitations in combination with the remaining limitations of claims 1 and 9 are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Xu et al. (US 2017/0230935) shows sending a handover required notification from a source BS to a MME, and based on the handover required message, the MME receives a handover request ACK from a second BS. Nishida (US 2012/0225647) shows a first eNodeB sending a non-delivery indication to a MME with a failure reason, and based on the failure reason, causing a standby timer to start. Nishida goes on to show that a path switch request can be received in relation to the standby timer from a second eNodeB. Kim et al. (US 2019/0357295) shows that a cause value for the reporting of a NAS non-delivery message to an MME can be “X2 Handover 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411